DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
The first sentence of paragraph 16 of the instant application is not a complete sentence and is written in a confusing manner.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 has the word separate misspelled.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 6 doesn’t show the element “600” which is mentioned in paragraph 34 of the specification. Is it the whole figure or a portion of figure 6?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuette et al. (US 20140129753).

	As to claim 1 Schuette teaches:

a circuit board; (Fig 8 element 140)

a first device mounted to the circuit board; (Fig 8 element 12)

(Fig 8 element 28)

wherein the circuit board includes a single slot connector configured to mount and electrically connect the circuit board to a host motherboard of a host system; (Fig 8 element 26 and [0055])

wherein the first device is connected to a first plurality of data lane terminals of the single slot connector; (Fig 8 see connections between the GPGPU and the PCIe bus connector)

wherein the second device is connected to a second plurality of data lane terminals of the single slot connector; (Fig 8 see connections between the Memory Controller and the PCIe bus connector)

wherein the first plurality of data lane terminals is distinct from the second plurality of data lane terminals. (Fig 8 and [0055] see connections between the Memory Controller and the PCIe bus connector and see connections between the Memory Controller and the PCIe bus connector)

	As to claim 2 Schuette teaches:

wherein the PCIe card does not include a switch to multiplex the first device and the second device with the data lane terminals of the single slot connector. (Fig 8 – no switch is shown. When a switch is used it is shown as in figures 6 and 9)

As to claim 3 Schuette teaches:

wherein the single slot connector is a Peripheral Component Interconnect Express (PCIe) connector. (Fig 8 element 26)

As to claim 4 Schuette teaches:

wherein the single slot connector includes a number of PCIe transmit and receive terminal pairs and the number of PCIe transmit and receive terminal pairs is an even number greater than zero (Fig 8 element 26)

As to claim 5 Schuette teaches:

wherein a physical domain and an electrical domain of data lane signals of the first device are separate from a physical domain and an electrical domain of the second device (Fig 8 and [0055] see connections between the Memory Controller and the PCIe bus connector and see connections between the Memory Controller and the PCIe bus connector)

As to claim 8 Schuette teaches:

wherein the first device is directly connected to a first N/2 data lanes of the single slot connector; (Fig 8 and [0055])

wherein the second device is directly connected to a second N/2 data lanes of the single slot connector; (Fig 8 and [0055])

wherein N is a positive even integer equal to or greater than 2; ([0055] N=16)

wherein the first N/2 data lanes is separate from the second N/2 data lanes. (Fig 8 and [0055] see connections between the Memory Controller and the PCIe bus connector and see connections between the Memory Controller and the PCIe bus connector)

	As to claim 15 Schuette teaches:

(Fig 8 elements 12, 28, 26 and 140 and [0055])

exchanging the information with a host system; ([0055])

wherein the exchanging the information includes:
exchanging a first portion of the information using a first plurality of data lane terminals of the single PCIe slot; (Fig 8 see connections between elements 28, 12 and 30, and [0055]))

exchanging a second portion of the information using a second plurality of data lane terminals of the single PCIe slot; (Fig 8 see connections between elements 28, 12 and 30, and [0055]))

wherein the method does not include operating a switch configured to connect one or more of the data lanes terminals with the plurality of devices. (Fig 8 – no switch is shown. When a switch is used it is shown as in figures 6 and 9)

As to claim 17 Schuette teaches:

wherein the first plurality of data lane terminals of the single PCIe slot are seperate from second plurality of data lane terminals of the single PCIe slot. (Fig 8 and [0055] see connections between the Memory Controller and the PCIe bus connector and see connections between the Memory Controller and the PCIe bus connector)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuette et al. (US 20140129753) in view of Kong et al. (US 20070139423).

As to claim 6, Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “wherein the single slot connector is configured to receive a clock signal and to distribute the clock signal to the first device and the second device” Kong teaches:

wherein the single slot connector is configured to receive a clock signal and to distribute the clock signal to the first device and the second device. (Fig 5 and [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Kong.to accommodate clocked interfaces.

As to claim 7, Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “wherein the single slot connector is configured to receive a control signal and to distribute the control signal to the first device and the second device” Kong teaches:

wherein the single slot connector is configured to receive a control signal and to distribute the control signal to the first device and the second device. (Fig 5 and [0055] the examiner equates the clock of Kong as control signal since clocks control data flow)


As to claim 9, Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “wherein the single slot connector is configured to receive supporting signals of the first device and the second device; wherein the PCIe card includes one or more buffers, mounted to the circuit board, to multiplex or distribute the supporting signals between the first device and the single slot connector, and between the second device and the single slot connector; and wherein the supporting signals are not conducted using the data lane terminals..” Kong teaches:

wherein the single slot connector is configured to receive supporting signals of the first device and the second device; (Fig 5 and [0055] the examiner equates the clock of Kong as a support signal per paragraph 16 of the instant application)

wherein the PCIe card includes one or more buffers, mounted to the circuit board, to multiplex or distribute the supporting signals between the first device and the single slot connector, and between the second device and the single slot connector; (Fig 5 element 73) 

wherein the supporting signals are not conducted using the data lane terminals. (Fig 5 and [0055] see the clock signal terminal on the lower left of the add-in card)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Kong.to accommodate clocked interfaces.

As to claim 16, Schuette teaches all of the limitations of claim 15 as above. Schuette doesn’t explicitly teach: “including sharing one or more support signals exchanged with the host system with the plurality of devices; and wherein the one or Kong teaches:

including sharing one or more support signals exchanged with the host system with the plurality of devices; (Fig 5 and [0055] the examiner equates the clock of Kong as a support signal per paragraph 16 of the instant application)

wherein the one or more support signals are not conducted using the first plurality of data lane terminals or the second plurality of data lane terminals. (Fig 5 and [0055] see the clock signal terminal on the lower left of the add-in card)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Kong.to accommodate clocked interfaces.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuette et al. (US 20140129753) in view of Gay et al. (US 20120260015).

	As to claim 10 Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “including a system management bus device configured to couple to a system management bus of the host motherboard via the single slot connector.” Gay teaches:

including a system management bus device configured to couple to a system management bus of the host motherboard via the single slot connector. ([0014], [0022] and [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Gay. The motivation would have been to be able to perform system management functions on add-in cards without needing to add an additional interface.

As to claim 11 Gay teaches:

wherein the system management bus device is configured to allow the host system to recognize the first plurality of data lane terminals of the single slot connector as a first, individual PCIe device, and to recognize the second plurality of data lane terminals of the single slot connector as a second, individual PCIe device. ([0012-0013], [0022] and [0026])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schuette et al. (US 20140129753) in view of Gay et al. (US 20120260015) and further in view of Cencini et al. (US 20170085413).

	As to claim 12, Schuette and Gay teach all of the limitations of claim 11 as above. Gay further teaches:

wherein the system management bus device is configured to modify … (configuration information)… upon power up of the PCIe card. ([0022] teaches upon power up of the add-in card transmitting bifurcation data to a ROM to allow “contemporaneous operation of the plurality of PCIe devices”)

Schuette and Gay don’t explicitly teach: “modify a basic input and output system (BIOS) of the host system”.  Cencini teaches:

modify a basic input and output system (BIOS) of the host system ([0056] and [0096] teaches modifying a BIOS through an SMBUS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette, Gay and Cencini. The further motivation would have been to add the current add-in card configuration settings to the BIOS for faster restoration of full functionality by skipping the step of modifying the ROM of Gay after power back up.

Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuette et al. (US 20140129753) in view of Beckett et al. (US 20180349188).

As to claim 13, Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “wherein the first device is a high speed Ethernet interface device.” Beckett teaches:

wherein the first device is a high speed Ethernet interface device ([0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Beckett because high speed ethernet interface devices are well-known and commonly used PCIe endpoint devices.

As to claim 14, Schuette teaches all of the limitations of claim 1 as above. Schuette doesn’t explicitly teach: “wherein the second device is a high speed Ethernet interface device.” Beckett teaches:

wherein the second device is a high speed Ethernet interface device ([0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Beckett because high speed ethernet interface devices are well-known and commonly used PCIe endpoint devices.

	As to claim 18 Schuette teaches:

a circuit board; (Fig 8 element 140)

a first …device… mounted to the circuit board; (Fig 8 element 12)

a second …device… mounted to the circuit board; (Fig 8 element 28)

wherein the circuit board includes a single slot connector for mounting and electrically connecting the circuit board to a host motherboard; (Fig 8 element 26 and [0055])

wherein the first …device… is assigned a first plurality of terminals of the single slot connector; (Fig 8 see connections between the GPGPU and the PCIe bus connector)

wherein the second …device… is assigned a second plurality of terminals of the single slot connector; (Fig 8 see connections between the memory controller and the PCIe bus connector)

wherein the first plurality of terminals is distinct from the second plurality of terminals. (Fig 8 and [0055] see connections between the Memory Controller and the PCIe bus connector and see connections between the Memory Controller and the PCIe bus connector) Schuette doesn’t explicitly teach – the devices are network interface controllers. Beckett teaches:

network interface controller ([0022] teaches the endpoint devices mounted on the PCIe add-in cards are network interface devices such as ethernet adapter (network interface controllers), GPU and memory controller)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuette and Beckett. The motivation would have been to allow the distinct lane supporting distinct devices architecture of Schuette to be applied to network interface controllers as well so a NIC card can be provided that utilizes all of the bandwidth of the available PCIe lanes.

As to claim 19 Schuette teaches:

wherein the network interface card does not include a network switch to multiplex the first network interface controller and the second network interface controller with the  (Fig 8 – no switch is shown. When a switch is used it is shown as in figures 6 and 9)

As to claim 20 Schuette teaches:

wherein the single slot connector is a Peripheral Component Interconnect Express (PCIe) connector. (Fig 8 element 26)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181